Per Curiam.

Respondent was admitted to the Bar in the Second Department on April 5, 1962.
On March 20, 1973, respondent was convicted in the United States District Court for the Southern District of New York, among other things, of the crime of bribery, a felony.
Petitioner Association of the Bar of the City of New York seeks to have respondent’s name stricken from the roll of attorneys. Such action is mandatory (Judiciary Law, § 90, subd. 4; Matter of Barash, 20 N Y 2d 154, 157). Respondent contends, however, that under the law of the State of New York the crime involved is not a felony. The applicable statute is section 200.00 of the New York revised Penal Law. (See Matter of Brouner, 38 A D 2d 94 [1st Dept., 1972]; cf. People v. Chapman, 13 N Y 2d 97.)
*114The petition is granted and respondent’s name is stricken from the roll of attorneys.
Nunez, J. P., Kupferman, Steuer, Tilzer and Capozzoli, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.